DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-9 and 12 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 and 12 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 1 that requires “the second sealing resin is positioned entirely to a side of the terminal opposite a side of the semiconductor element” (see last 2 lines of claim 1).  Also see applicant’s arguments (page 7, 2nd paragraph) in applicant’s response of 12/3/2021 as well as the follow-up in REMARKS of 5/31/2022 (page 5, especially 3rd and 4th paragraph), which are persuasive.   
Similarly, claim 9 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 9 that requires “the second sealing resin is positioned entirely to a side of the terminal opposite a side of the semiconductor element” (see last 2 lines of claim 9).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892